EXECUTION COPY


Exhibit 10.1
 
STOCKHOLDER VOTING AND SUPPORT AGREEMENT
 
This STOCKHOLDER VOTING AND SUPPORT AGREEMENT, dated as of August 12, 2008 (this
“Agreement”), is by and among The Middleby Corporation, a Delaware corporation
(the “Parent”), and the holder of capital stock of TurboChef Technologies, Inc.,
a Delaware corporation (the “Company”) set forth on the signature page hereto
(the “Stockholder”).
 
RECITALS
 
WHEREAS, the board of directors of the Company has determined it is in the best
interests of the stockholders of the Company for the Company to enter into an
Agreement and Plan of Merger, by and among Parent, the Company and Chef
Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”), dated as of August 12, 2008 (as in effect on the date
hereof, the “Merger Agreement”), pursuant to which the Company will merge with
and into Merger Sub (the “Merger”), with Merger Sub surviving as a wholly-owned
subsidiary of Parent;
 
WHEREAS, the Stockholder holds of record and Beneficially Owns the shares of
Common Stock set forth opposite such Stockholder’s name on Schedule A hereto
(such shares, together with any shares of Common Stock that are hereafter issued
to or otherwise acquired or owned by such Stockholder prior to the termination
of this Agreement being referred to herein as the “Subject Shares”);
 
WHEREAS, as a condition to entering into the Merger Agreement, Parent desires
that the Stockholder enter, and the Stockholder is willing to enter, into this
Agreement; and
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings attributed to them in the Merger Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Parent and the Stockholder, intending to be legally bound, hereby
agree as follows:
 
(1)           Certain Definitions. In addition to the terms defined elsewhere
herein, capitalized terms used and not defined herein have the respective
meanings ascribed to them in the Merger Agreement.  In addition, for purposes of
this Agreement:
 
(a)            “Beneficially Own” or “Beneficial Ownership” with respect to any
securities means having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to any agreement, arrangement or
understanding, whether or not in writing.
 
(b)           “Common Stock” means (i) shares of common stock, par value $0.01
per share, of the Company and (ii) any change in such shares by reason of any
stock dividend, split-up, recapitalization, combination, conversion of
securities, exchange of shares or the like.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(2)         Voting of Subject Shares.
 
(a)           The Stockholder hereby agrees that, until the termination of this
Agreement, at any duly called meeting of the stockholders of the Company (or any
adjournment or postponement thereof), and in any action by written consent of
the stockholders of the Company, such Stockholder shall, vote or cause to be
voted the Subject Shares:
 
(i)            in favor of (A) adopting the Merger Agreement and thereby
approving the Merger and any other matters contemplated by the Merger Agreement
that are necessary for consummation of the Merger and (B) approval of any
proposal to adjourn or postpone the meeting to a later date if there are not
sufficient votes for the adoption of the Merger Agreement on the date on which
such meeting is held;
 
(ii)           against (A) any agreement or arrangement related to or in
furtherance of any Acquisition Proposal (other than the Merger) or (B) any
corporate action the consummation of which would reasonably be expected to
impede, interfere with, prevent or materially delay the consummation of the
transactions contemplated by the Merger Agreement;
 
and in connection therewith to execute any documents reasonably requested by
Parentthat are necessary or appropriate in order to effectuate the foregoing.
 
(b)           In order to implement the provision of Section 2(a), the
Stockholder covenants and agrees that it will, upon the written request of
Parent, not later than three (3) Business Days prior to the Company Stockholder
Meeting or, if applicable, the date when written consents must be submitted to
the Company, deliver to the Company a duly completed and executed proxy in favor
of adopting the Merger Agreement and thereby approving the Merger, and any other
matters which are necessary for consummation of the Merger.
 
(3)         Treatment Under Merger Agreement. The Stockholder acknowledges and
agrees to the treatment, payments, terms and conditions applicable to the Common
Stock under the Merger Agreement, including, without limitation, Sections 2.1
through 2.3 of the Merger Agreement.
 
(4)         Grant of Proxy; Appointment of Proxy.
 
(a)           The Stockholder, revoking (or causing to be revoked) any proxies
that it has heretofore granted, hereby irrevocably grants to, and appoints, the
Parent as proxy and attorney-in-fact (with full power of substitution), for and
in the name, place and stead of the Stockholder, to vote the Subject Shares in
accordance with the provisions of Section 2 hereof, whether in person at a
Company Stockholder Meeting, by proxy, or by
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
written Consent, in the event the Stockholder has not delivered a proxy or a
written consent in respect of all the Subject Shares in accordance with Section
2.
 
(b)           The Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon the proxy set forth in
Subsection 4(a) hereof. The Stockholder hereby affirms (i) that the proxy set
forth in Subsection 4(a) hereof is given to secure the performance of the duties
of the Stockholder under Section 2 of this Agreement and (ii) that the proxy is
irrevocable during the term of this Agreement and is coupled with an interest
and may under no circumstances be revoked during the term of this Agreement;
provided that such proxy, as well as any proxy delivered as set forth in
Subsection 2(b), will be automatically revoked upon termination of the Merger
Agreement, as set forth in Section 10.   Such irrevocable proxy is executed and
intended to be irrevocable in accordance with the provisions of Section 212 of
the DGCL.
 
(5)         No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent or any of its Affiliates any direct ownership or
incidence of ownership of or with respect to the shares of Common Stock held of
record or Beneficially Owned by Stockholder. All rights, ownership and economic
benefits of and relating to the shares of Common Stock shall remain vested in
and belong to the Stockholder, and Parent shall not acquire by this Agreement
any authority to manage, direct, restrict, regulate, govern, or administer any
of the policies or operations of the Company or exercise any power or authority
to direct the Stockholder in the voting of any of the shares of Common Stock,
except as otherwise provided herein, or in the performance of the Stockholder’s
duties or responsibilities with respect to the Company.
 
(6)         Representations and Warranties of the Stockholder and Parent.
 
(a)           The Stockholder hereby represents and warrants to, and agrees
with, Parent as follows:
 
(i) The shares of Common Stock set forth below the Stockholder’s name on the
signature page hereof are owned by the Stockholder, free and clear of any
Encumbrance that would materially and adversely affect Stockholder’s ability to
exercise his voting power as provided in Section 2, grant the proxy pursuant to
Section 4, or otherwise comply with the terms hereof.
 
(ii) Other than as provided in the Merger Agreement, (A) there are no options,
warrants, rights, subscriptions, convertible or exchangeable securities or other
agreements or commitments obligating the Stockholder to transfer, sell,
purchase, return or redeem, or cause the issuance, transfer, sale, return or
redemption of the shares of Common Stock set forth below the Stockholder’s name
on the signature page hereof and (B) there are no voting trusts, proxies,
registration rights agreements or other agreements to which the Stockholder is a
party with respect to the voting or transfer of capital stock of the Company.
 
(iii) The Stockholder has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and has duly and validly executed and delivered this Agreement.  This Agreement
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
constitutes the legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms (assuming the
due authorization, execution and delivery of this Agreement by Parent), except
as such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect which affect the
enforcement of creditors’ rights generally and by equitable principles.
 
(iv) The execution, delivery and performance by the Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (i) violate any organizational documents of the Stockholder (as
applicable), (ii) violate any Law applicable to the Stockholder, (iii) require
any consent or other action by any Person under, constitute a default under, or
give rise to any right of termination, cancellation or acceleration or to a loss
of any benefit to which the Stockholder is entitled under any Law or any
provision of any agreement or other instrument binding on the Stockholder or
(iv) result in the imposition of any Encumbrance on any asset of the
Stockholder, except in the case of each of clauses (ii) through (iv) as would
not materially and adversely affect the Stockholder’s ability to perform its
obligations hereunder.
 
(v) There is no action, suit, investigation or proceeding pending against, or,
to the knowledge of the Stockholder, threatened against or affecting, the
Stockholder or any of its properties or assets (including the Stockholder’s
Subject Shares) that impairs or restricts in any material respect or prohibits
(or, if successful, would impair, restrict or prohibit) the ability of the
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.
 
(vi) The Stockholder has had the opportunity to review this Agreement and the
Merger Agreement with counsel of its own choosing.  The Stockholder understands
and acknowledges that Parent is entering into the Merger Agreement in reliance
upon the Stockholder’s execution, delivery and performance of this Agreement.
 
(b)           Parent hereby represents and warrants to, and agrees with, the
Stockholder that Parent has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and has duly and validly executed and delivered this Agreement. This Agreement
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms (assuming the due authorization,
execution and delivery of this Agreement by the Stockholder), except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally and by equitable principles.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(7)         Transfers.  Other than as contemplated by this Agreement, and until
the termination of this Agreement, the Stockholder shall not (A) sell, transfer,
pledge, assign or otherwise dispose of (including by gift) (collectively,
“Transfer”), or enter into any contract, option or other arrangement (including
any profit sharing arrangement) with respect to the Transfer of, any Subject
Shares to any Person other than pursuant to the Merger, (B) enter into any
voting arrangement, whether by proxy, voting agreement or otherwise, with
respect to any Subject Shares or (C) commit or agree to take any of the
foregoing actions; provided that nothing in this Agreement shall prohibit the
Stockholder from Transferring any of the Subject Shares to any Person that
agrees in a writing reasonably satisfactory to Parent to be bound by the terms
of this Agreement.
 
(8)         Fiduciary Responsibilities.  Notwithstanding any other provision of
this Agreement to the contrary, nothing contained in this Agreement shall limit
the rights and obligations of the Stockholder in his capacity as a director or
officer of the Company from taking any action solely in his capacity as a
director or officer of the Company, and no action taken by the Stockholder in
any such capacity shall be deemed to constitute a breach of any provision of
this Agreement.
 
(9)         Street Name Subject Shares.  The Stockholder shall deliver a letter
to each financial intermediary or other Person through which the Stockholder
holds Subject Shares that informs such Person of the Stockholder’s obligations
under this Agreement and that informs such Person that such Person may not act
in disregard of such obligations without the prior written consent of Parent.
 
(10)       Termination. Except as otherwise provided herein, this Agreement and
the covenants and agreements contained herein (including, without limitation,
the appointments pursuant to Section 2(b) and  Section 4) shall terminate, and
no party shall have any rights or obligations hereunder, upon the earlier of (i)
the termination of the Merger Agreement pursuant to Article VIII thereof, (ii)
the Effective Time, (iii) the date of any change or amendment to the Merger
Agreement (including a waiver or forbearance by the parties to the Merger
Agreement that has the effect of a change or amendment) that adversely affects
the Stockholder in any material respect; (iv) the date of any change or
amendment of the Merger Agreement that (including a waiver or forbearance by the
parties to the Merger Agreement that has the effect of a change or amendment)
that results in a decrease in the Merger Consideration or that results in a
change in the form of consideration to be paid by the Parent other than as
contemplated by the terms of the Merger Agreement; and (iv) the written
agreement of the parties to terminate this Agreement.  Notwithstanding the
foregoing, nothing set forth in this Section 10 or elsewhere in this Agreement
shall relieve either party hereto from liability, or otherwise limit the
liability of either party hereto, for any breach of this Agreement.
 
(11)       Waiver of Appraisal Rights. The Stockholder hereby waives and agrees
not to exercise any appraisal rights the Stockholder may have pursuant to the
DGCL relating to the Merger and the Merger Agreement.
 
(12)       Miscellaneous.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           Amendment. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by the parties hereto
affected by such amendment.
 
(b)           Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) on the date when received in hand if given in person or by
courier or a courier service, (ii) on the date of transmission if sent by
facsimile with confirmed receipt, or if transmitted after 5 p.m. local time of
the recipient or on a non-Business Day, then on the next Business Day, or (iii)
on the next Business Day if sent by a nationally recognized overnight delivery
service, such as Federal Express, charges prepaid: (A) if to the Stockholder, to
the address set forth for the Stockholder on the signature page to this
Agreement, and (B) if to the Company or Parent, in accordance with the
provisions of the Merger Agreement, or to such other individual or address as a
party hereto may designate for itself by notice given as herein provided.
 
(c)           Waivers. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.
 
(d)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile transmission of an executed counterpart
signature page shall be deemed an original.
 
(e)           Interpretation. The headings preceding the text of Sections
included in this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement.  The
use of the masculine, feminine or neuter gender herein shall not limit any
provision of this Agreement. The use of the terms “including” or “include” shall
in all cases herein mean “including, without limitation” or “include, without
limitation,” respectively.  Underscored references to Sections shall refer to
those portions of this Agreement. Time is of the essence of each and every
covenant, agreement and obligation in this Agreement.
 
(f)           APPLICABLE LAW.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY AND INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO ITS RULES OF CONFLICTS OF LAW.
 
(g)           Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. No party may assign its rights or obligations under this Agreement
without the prior written consent of the other parties hereto.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no provision of this Agreement shall be deemed
to confer upon third parties any remedy, claim, liability, reimbursement, cause
of action or other right.
 
(i)           Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  Therefore, Parent shall, in addition to any other claims or actions
for damages or other remedies, be entitled to seek specific performance,
injunction or other equitable remedies in connection with any breach or
violation by Stockholder of this Agreement.
 
(j)           Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto and supersedes any and all
prior agreements, arrangements and understandings among the parties.
 
(k)           JURISDICTION OF DISPUTES; WAIVER OF JURY TRIAL. IN THE EVENT ANY
PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR OTHER LEGAL
ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, WITH RESPECT TO ANY
OF THE MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS
AGREEMENT HEREBY (A) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY AND IRREVOCABLY TO
INSTITUTE ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN THE COURT OF
CHANCERY OF THE STATE OF DELAWARE, OR, IN THE EVENT (BUT ONLY IN THE EVENT) THAT
SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER SUCH ACTION OR
PROCEEDING, IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE; (B) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION,
PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO PERSONAL
JURISDICTION IN ANY SUCH COURT DESCRIBED IN CLAUSE (A) OF THIS SECTION AND TO
SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING
SERVICE OF PROCESS; (C) AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION,
PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT FORUM; AND (D) AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 12(b) OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF. EACH
PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION
WITH OR RELATING TO THIS
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, AND AGREE TO TAKE ANY
AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.
 
(l)           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity of enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other situation or in any other jurisdiction. If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.
 
(m)           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party. Any reference to
any federal, state, local, or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.
 
[Remainder of page intentionally left blank]
 
 

 
 
8

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Parent and the Stockholder have caused this Agreement to be
duly executed as of the day and year first above written.
 

 
THE MIDDLEBY CORPORATION
     
By:
/s/ Timothy J. FitzGerald
 
 
Name:
Timothy J. FitzGerald
 
Title:
Vice President and Chief Financial Officer



 


 


 


 


 


 


 


 
[Parent Signature Page to Stockholder Voting and Support Agreement]

 
9

--------------------------------------------------------------------------------

 



 

 
STOCKHOLDERS
       
/s/ Richard E. Perlman
 
    Richard E. Perlman        
OvenWorks LLLP
     
By:
/s/ Richard E. Perlman
 
   
Richard E. Perlman, Manager
 
         
/s/ James K. Price
 
   
James K. Price
 
         
/s/ J. Thomas Presby
 
   
J. Thomas Presby
 
         
/s/ William A. Shutzer
 
    William A. Shutzer
 
         
/s/ Raymond H. Welsh
 
   
Raymond H. Welsh
 
         
/s/ Anthony Stuart Jolliffe
 
   
Sir Anthony Stuart Jolliffe
 
         
/s/ James W. DeYoung
 
   
James W. DeYoung
 
         
/s/ Paul P. Lehr
 
   
Paul P. Lehr
 
         
/s/ J. Miguel Fernandez De Castro
 
   
J. Miguel Fernandez De Castro
 
         
/s/ Stephen J. Beshara
 
   
Stephen J. Beshara
 
         
/s/ Dennis J. Stockwell
 
   
Dennis J. Stockwell
 



 

 
10

--------------------------------------------------------------------------------

 

SCHEDULE A
 


 
Stockholder
 
Shares Directly
 Owned*
Shares Not Directly Owned
but for which Stockholder
has sole voting power
 
Voting Percentage **
Richard E. Perlman
1,688,187
432,185 (through OvenWorks LLLP);
32,693 (through Oven Management, Inc.)
7.08%
James K. Price
1,720,879
 
5.66%
J. Thomas Presby
118,928
 
.39%
William A. Shutzer
1,748,484
 
5.75%
Raymond H. Welsh
40,431
 
.13%
Sir Anthony Jolliffe
17,630
 
.06%
James W. DeYoung
2,500
291,840 (through a family
 limited partnership
.98%
Paul P. Lehr
0
 
0%
J. Miguel Fernandez de Castro
31,583
 
.10%
Stephen J. Beshara
32,984
 
.11%
Dennis J. Stockwell
17,435
 
.06%
     
0
Total
5,419,041
756,718
20.32%



*           Does not include shares underlying options or restricted stock units
which have not been issued as of the date of this Agreement


**         Based on 30,390,471 shares outstanding as of the date of this
Agreement
 
 
 
 
11 

--------------------------------------------------------------------------------